WOODLEY, Presiding Judge.
This conviction was affirmed and motion for rehearing was overruled. Aguilar v. State, 172 Tex.Cr.R. 629, 362 S.W.2d 111, 112.
On writ of certiorari, the United States Supreme Court held that the affidavit did not provide a sufficient basis for a finding of probable cause and that the evidence obtained as a result of the search warrant was inadmissible at appellant’s trial. Upon such holding, the judgment of this Court affirming the conviction was reversed and the case was remanded for proceedings not inconsistent with the opinion of the Supreme Court. Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723.
The holding of the Supreme Court requires that the conviction be set aside.
The judgment is reversed and the cause is remanded.